Citation Nr: 1613379	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, degenerative joint disease, and rotator cuff, biceps, and labral tears.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board, and, in May 2014, the Board remanded the matter for further development.  Further development in compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right shoulder disorder is less likely than not related to an in-service incurrence, and it was not diagnosed in-service or within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, and rotator cuff, biceps, and labral tears have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a copy of the transcript is of record.  

The Board notes that the Veteran previous testified that he was treated by a private physician named Dr. Makers in approximately 1980, and, in May 2014, the Board remanded this matter in order to provide the agency of original jurisdiction (AOJ) with an opportunity to attempt to obtain these records.  See Transcript.  In June 2014, the AOJ sent a letter to the Veteran requesting that he provide the name and address of any non-VA health care providers as well as submit a medical release for VA to obtain the information.  A review of the record indicates that the Veteran did not respond to the June 2014 letter, and the Veteran has not otherwise submitted a copy of these records.  The Board also notes that - when questioned about whether Dr. Makers was still practicing and if so where - neither the Veteran nor his spouse was able to respond definitively.  Furthermore, the Board notes that, in November 2014, the Veteran's representative submitted an Expedited Processing Waiver indicating that neither he nor the Veteran had any additional evidence regarding the Veteran's appeal.  Accordingly, the Board finds that the AOJ has substantially complied with this remand instruction.
The Board also notes that this matter was previously remanded in order to provide the Veteran with a VA examination.  Accordingly, the Veteran was provided with a VA examination in November 2014; the report of which has been associated with the claims file.  The Board finds this examination to be adequate for rating purposes, because the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for a right shoulder disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection may also be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology.

The Veteran testified at a personal hearing in June 2013 that he participated in a PT fight at the end of basic training (approximately March 1974).  He explained that members of his platoon would essentially wrestle and try to throw each other to the ground.  The Veteran claimed that on one occasion three of his fellow platoonmates ganged up on him, inadvertently injuring his right shoulder in the process.  The Veteran testified that he did not go to sick call as a result of the injury, because he was young and feisty and simply shook it off.  See Transcript.

The Veteran reported that he sought treatment from a private physician, Dr. Makers, in 1980 when his shoulder was really bothering him, but did not seek treatment from the VA until 2000.  He asserted that a VA physician had diagnosed him with a right shoulder disorder due to a 30-year old injury and recommended him for surgery (approximately June 1983), although no such statement from the doctor was found in the evidence of record.  The Veteran also testified that prior to entering the service he had a boxing career, which he resumed after leaving the service.  Id.

The Veteran's spouse testified that the Veteran had complained of shoulder pain ever since she met him in 1980.  See Transcript.

A review of the Veteran's service treatment records indicates that the Veteran's upper extremities, including strength and range of motion, were evaluated as normal at his service entrance examination in January 1974.  A medical history completed contemporaneously with the Veteran's service entrance examination indicates that the Veteran specifically denied having or ever having had arthritis or a painful or "trick" shoulder.  

The Veteran's service treatment records are silent regarding a shoulder injury.  Yet, the Veteran was otherwise diligent in reporting his symptoms during his period of service, seeking medical treatment on multiple occasions, including for right hand fracture, constipation, chest pain, and headache.

The Veteran's service separation examination, conducted in March 1975, found his upper extremities to be abnormal, but the notes section of the examination - in which the medical officer is instructed to describe the abnormality in detail - only describes a boxer-type fracture of the right fourth metacarpal.  The examination is otherwise silent regarding the Veteran's upper extremities.   In a medical history survey completed contemporaneously with the service separation examination the Veteran specifically denied having or ever having had arthritis or a painful or "trick" shoulder.  Nevertheless, the Veteran was otherwise diligent in reporting his medical problems , indicating on the medical history survey that he had then, or had previously experienced, the following symptoms: a head injury, shortness of breath, pain or pressure in chest, cramps in his legs, broken bones, swollen or painful joints, venereal disease, recent gain or loss of weight, frequent trouble sleeping, and depression or excessive worry.  The fact that the Veteran specifically denied any shoulder problems while denoting numerous physical ailments is taken as strong evidence that the Veteran did not have a right shoulder problem at separation.

The Veteran underwent a physical at a VA facility while seeking treatment for an otherwise unrelated mental condition in July 2007.  The Veteran's musculoskeletal system was evaluated as having no gross abnormalities or swelling as well as a strength rating of five out of five in all of his extremities.

A review of treatment records from August 2007 to November 2012 indicates that the Veteran reported bilateral shoulder pain.

An August 2007 imaging impression, noted that mild degenerative changes in the Veteran's bilateral glenohumeral joints.

In an August 2007 psychological treatment record, the Veteran reported that he experienced chronic right shoulder pain that interferes with his life.

An October 2007 medical record indicated that the Veteran sought treatment for shoulder pain, and that he reported having injured his right shoulder while boxing years earlier.  The Veteran reported frequent popping and cracking in his right shoulder.  The Veteran also reported that the pain had been going on for several years gradually worsening over time.  The physician noted an impression of arthritis in both shoulders.

A December 2009 magnetic resonance imaging revealed a rotator cuff tear, which the Veteran underwent surgery on in December 2012.

In July 2013, the Veteran's attending surgeon submitted a medical opinion indicating that the Veteran appeared to have sustained an injury in the military that eventually required surgery.  He added that he was of the opinion that the Veteran's right shoulder disorder was very likely due to the injury that he described sustaining in the military.  However, the doctor failed to provide any rationale for his opinion, and did not address the fact that the Veteran specifically denied any shoulder problem at his separation physical, the fact that the Veteran's separation physical was normal, the fact that the Veteran never sought any right shoulder treatment during service despite seeking treatment for other heath impairments, the fact that the Veteran broke his right hand in a fight later in service, the fact that that the Veteran resumed a boxing career following service, or the fact that the Veteran now has arthritis not just in the right shoulder, but also in the left shoulder.  The failure to discuss such evidence significantly undermines the probative value of the doctor's statement. 

The Veteran underwent a VA examination in November 2014, at which he described how it was his belief that his shoulder symptoms began in 1973 as a result of an altercation that occurred in basic training.  The Veteran also reported being treated non-operatively while in-service, and he further reported eventually returning to full and unrestricted active duty.  Finally, the Veteran indicated that he did not report his shoulder disorder in his service separation medical history, because he thought that it could possibly delay his discharge; and he did not believe the injury was serious enough to warrant delaying his discharge.  The examiner diagnosed the Veteran with a right rotator cuff tear as well as osteoarthritis in his right glenohumeral joint.  The examiner also noted that the Veteran's right shoulder disorder was the result of the development and progression of degenerative joint disease which is greater than might be expected with normal aging.  Nevertheless, the examiner opined that it was less likely than not that the Veteran's right shoulder disorder was related to his service, because the examiner noted that the presence of the service-connected rotator cuff tear would have prevented a successful boxing career.  The examiner further opined that the most likely cause of the Veteran's bilateral rotator cuff tear is more likely from chronic attrition of the rotator cuff with again as opposed to an acute traumatic in-service injury.  

The Veteran's treatment records as well as the November 2014 VA examination clearly indicated that the Veteran has been diagnosed with a right shoulder disorder.  

The Veteran is competent to report injuring his shoulder in basic training as this is something capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, while the Veteran describes injuring his right shoulder in service, he never sought treatment for it, and he denied any shoulder problems.  He even later suggested in 2007 that his shoulder injury was the result of boxing.  As such, there is significant evidence to undermine the credibility of the Veteran's reports on an in-service shoulder injury.  However, even if the Board were to accept the Veteran's assertion of an in-service right shoulder injury, the weight of the evidence is against a finding that such an injury caused a chronic shoulder disability, as the weight of the evidence is against a medical nexus does not exist between the in-service incurrence and his current disability; and he was not diagnosed with arthritis within one year of service.

The weight of the evidence indicates that the Veteran's current right shoulder disorder was not due the in-service incurrence that the Veteran describes in service.  In November 2014, a VA examiner opined that the Veteran's current disability was unrelated to his service.  The Board finds the examiner's opinion to be credible and affords it great weight, because it was based on reliable principals and methods applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Namely, that the Veteran's right shoulder disorder would have prevented a boxing career, and thus it must have been sustained after his boxing career started.

The Board notes that the July 2013 medical opinion from the Veteran's treating surgeon opines that his right shoulder disorder is likely due to his described in-service incurrence.  The Board certainly recognizes the competency of the surgeon, but the opinion is purely conclusory, as it fails to not state what facts, data, principles, or methods were relied upon to form the opinion.  Additionally, as enumerated above, the opinion failed to address numerous facts in the Veteran's case that tended to greatly undermine the Veteran's allegation of a serious shoulder injury in basic training.  Accordingly, the probative value of this opinion is greatly diminished, and the Board affords significantly more weight to the opinion of the VA examiner which was supported more closely by the evidence of record.  See Nieves-Rodriguez v. Peake.  

As noted, even if it is accepted that the Veteran incurred a right shoulder injury in service, service connection requires that such an injury caused a chronic disability.  Such a determination requires a medical opinion as it is a complex medical question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, as discussed the weight of the medical evidence is against such a conclusion.  Moreover, even accepting an in-service shoulder injury as the Veteran described, the service treatment records are silent regarding treatment for a right shoulder injury.  The Board certainly notes that the Veteran indicated that the reason he did not seek treatment was that he was young and spry.   The service treatment records reveal, however, that the Veteran was diligent in reporting symptoms ranging in severity from a headache to a fractured right hand.  The Veteran's failure to seek treatment, combined with his diligence in reporting his other symptoms, leads the Board to conclude that any shoulder symptoms that the Veteran experienced  in service were not severe enough to warrant medical attention.

This conclusion is further bolstered by the fact that the Veteran denied having or ever having had arthritis or a painful or "trick" shoulder in a medical history provided contemporaneously with his service separation examination.  The Board notes that the Veteran reported that the reason he did not indicate that he was experiencing arthritis or a painful or "trick" shoulder was that he did not want to delay his separation from the service.  Regardless, the Board must once again observe that the Veteran was otherwise diligent in reporting his symptoms in his medical history; including symptoms ranging from weight changes to nervousness.  Second, the Veteran's own explanation concedes that symptoms he reports experiencing were sufficiently mild that he did not believe they warranted medical attention.  Additionally, the Board notes that the only abnormality noted in the Veteran's service separation examination was a broken right hand. 

The Veteran contends that he continued to experience symptoms throughout his career.  Unfortunately, the Board cannot afford this testimony much weight, because the record is otherwise silent in this regard.  Furthermore, the Veteran's corroborating witness, his spouse, can only verify his testimony back to the 1980s.  

The Board certainly accepts that, by the 1980s, the Veteran's shoulder was painful enough that the Veteran sought medical treatment.  Nevertheless, the Board notes that the weight of the evidence indicates that the Veteran's right shoulder disorder is due to an injury that the Veteran incurred sometime after the beginning his post-service boxing career.  First as previously noted, a VA examiner opined that the Veteran would not have been able to have a boxing career if he was experiencing his current right shoulder disorder at the time.  Second, the Board notes that it is common knowledge that boxing is a violent sport prone to result in injuries to its participants.  Third, the Veteran reported, in an October 2007 treatment record, that he had injured his shoulder while boxing years earlier.  

The Board notes it is not an independent medical authority and cannot offer medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  Nevertheless, a VA examiner already opined that the Veteran's current disability would prevent a boxing career.  As previously noted, the Veteran is competent to offer lay testimony when his symptoms began; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and he previously stated that his symptoms began after a boxing injury.  Thus - although the Board cannot opine that a medical nexus exists between this potential injury that occurred out of service - it is within the province to the Board to conclude that, in the absence of any persuasive medical opinion to the contrary, the weight of the evidence before the Board is not sufficient to demonstrate service connection for his current disability.

Finally, the Board notes that the record does not contain a diagnosis of arthritis within one year after separation of service.  Indeed the record reflects that the Veteran did not claim to seek medical treatment for should pain until 1980 five years after separation of service.  

Here, the weight of the probative evidence of record simply is not sufficient to demonstrate that it is as likely as not that a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation, and there is no medical opinion of record linking any disorder to any service-connected disability.  Therefore, service connection for a right shoulder disorder is denied.


ORDER

Service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, degenerative joint disease, and rotator cuff, biceps, and labral tears is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


